Name: Commission Regulation (EEC) No 1565/80 of 23 June 1980 re-establishing the levying of customs duties on woven labels, chenille yarn, tulle and embroidery, products of category 62 (code 0620), originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 6 . 80 Official Journal of the European Communities No L 157/9 COMMISSION REGULATION (EEC) No 1565/80 of 23 June 1980 re-establishing the levying of customs duties on woven labels, chenille yarn , tulle and embroidery, products of category 62 (code 0620), originating in Yugoslavia to which the preferential tariff arrangements set out in Council Regulation ( EEC) No 2894/79 apply Whereas, in respect of woven labels, chenille yarn , tulle and embroidery, products of category 62, the ceiling should be seven tonnes ; whereas on 1 1 June 1980 the amounts of imports into the Community of the products in question , originating in Yugoslavia, a country covered by preferential tariff arrangements , reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that ceilings should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Yugoslavia , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textiles products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B , for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; HAS ADOPTED THIS REGULATION : * Article I As from 27 June 1980, customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products , imported into the Community and origi ­ nating in Yugoslavia : Whereas Article 4 ( 1 ) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in question origi ­ nating in any of the said countries and territories , once the relevant Community ceiling has been reached ; Code Category CCT heading No NIMEXE code ( 1980) Description ( 1 ) ( 2 ) (?) (4 ) 0620 62 58.06 58.07 58.06-10 ; 90 58.07 - ?l ; ? 9 ; 50 ; 80 Woven labels, badges and the like , not embroidered, in the piece , in strips or cut to shape or size Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horse ­ hair yarn ) ; braids and ornamental trimmings in the piece ; tassels, pompons and the like : Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn and gimped horsehair yarn ) ; braids and orna ­ mental trimmings in the piece ; tassels , pompons and the like (') OJ No L 332, 27 . 12 . 1979 , p. 1 No L 157/ 10 Official Journal of the European Communities 24 . 6 . 80 Code Category CCT heading No NIMEXE code ( 1980 ) Description ( 1 ) ( 2 ) ( 3 ) ( 4) 0620 (cont'd) 58.08 58.08-10 ; 90 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain 58.09 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece , in strips or in motifs 58.10 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 Embroidery, in the piece, in strips or in motifs Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission